Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 11, (claims 1-4) in the reply filed on 03/03/19, is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 , is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Keehan (USPN 8,016,322).
With respect to claim 1, Keehan shows  pressurized gas accumulator (100), comprising: a hollow body (112) extending along a longitudinal axis and having at least one connection piece (118), which hollow body has at least one layer of a weave structure (114) having a plurality of warp threads (138) running next to one another and a weft thread (132) woven with the warp threads (138) and oriented essentially perpendicular to the warp threads, wherein  the warp threads (138) are oriented essentially parallel to or essentially perpendicular to the longitudinal axis.  
With respect to claim 2, Keehan shows wherein the weave structure (114) has at least one diagonal thread (142) woven diagonally with respect to the longitudinal axis  with at least one of the warp threads (138) .  
wherein the diagonal thread (142) is formed as an alternating warp thread (140), which is woven in a zig-zag shape with at least one first and one second warp thread (138) 
With respect to claim 4, Keehan shows  wherein the diagonal thread (142) is formed as a diagonal weft threads (134), which is woven in a zig-zag shape with at least one first and one second warp thread (138).


Conclusion

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN M BRADEN/Primary Examiner, Art Unit 3736